Title: Minutes of the Board of Visitors of the Central College, 28 July 1817
From: Board of Visitors of the Central College,Madison, James,Cocke, John Hartwell,Cabell, Joseph C.,Jefferson, Thomas
To: 


July 28. 1817.
At a called meeting of the Visitors of the Central College, held at the House of Mr. Madison in Orange, Thomas Jefferson, James Madison, John Hartwell Cocke, and Joseph C. Cabell, being present:
The plan of the first Pavilion to be erected, and the proceedings thereupon, having been stated and agreed to—
It is agreed that application be made to Doctor Knox of Baltimore to accept the Professorship of Languages, Belles Lettres, Rhetoric, History and Geography, and that an independent salary of five hundred dollars, with a perquisite of twenty five dollars, from each pupil, to-gether with chambers for his accomodation, be allowed him as a compensation for his services, he finding the necessary assistant ushers.

Alexander Garrett requesting to resign the office of Proctor, it is agreed that Nelson Barksdale of the county of Albemarle be appointed his successor.
It is also agreed that it be expedient to import a stone cutter from Italy, and that Mr. Jefferson be authorized & requested to take the requisite measures to effect that object.
James Madison
J. H. Cocke
Joseph C. Cabell
Th: Jefferson
